United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1257
                       ___________________________

                                    FIMCO, Inc.

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Chad Funk

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                         Submitted: November 13, 2018
                            Filed: January 18, 2019
                                 [Unpublished]
                                ____________

Before BENTON, BEAM, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       In July 2016 FIMCO, Inc., filed an action against Chad Funk in state court
alleging that Funk, a former employee, breached a Non-Competition and
Confidentiality Agreement (Agreement) entered into by the parties in September
2013. Funk's employment of approximately three years with FIMCO ended in
February 2016 and FIMCO alleged that Funk began working for Heartland
Agriculture, LLC (Heartland Ag) soon after. Upon removal to federal court, the
district court1 granted summary judgment in favor of FIMCO, determining that the
noncompete provisions at issue were enforceable and that Funk was in breach. The
district court entered a one-year injunction on November 6, 2017, under which the
court ordered that Funk terminate his employment with Heartland Ag and enjoined
Funk from various competitive acts specifically discussed in the order. Funk
appealed, challenging the merits of the district court's summary judgment order as
well as the injunctive relief afforded by the court. Funk did not seek a stay of the
district court's injunction pending appeal and, we assume, fully complied with the
court's proscription. That injunction expired on its own terms on November 6, 2018,
while this appeal was pending. Following the expiration of the injunction, this court
sought supplemental briefing from the parties on the issue of mootness.

       "We are empowered by Article III to render opinions only with respect to live
cases and controversies, meaning, among other things, that if an event occurs while
a case is pending on appeal that makes it impossible for the court to grant any
effectual relief whatever to a prevailing party, we must dismiss the case, rather than
issue an advisory opinion." Stevenson v. Blytheville Sch. Dist. No. 5, 762 F.3d 765,
768 (8th Cir. 2014) (quoting Indep. Party of Richmond Cty. v. Graham, 413 F.3d 252,
255-56 (2d Cir. 2005)).

       In the instant action, the fundamental concept of mootness is quite
straightforward in that when an injunction expires by its own terms there is nothing
to review. Briggs & Stratton Corp. v. Local 232, Int'l Union, Allied Indus. Workers
of Am. (AFL-CIO), 36 F.3d 712, 713 (7th Cir. 1994). Here, the imposed one-year
injunction as to Funk has expired and the matter appealed has, indisputably, become
moot. Funk argues that a current case or controversy exists by virtue of the existence


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-
of a judgment against him that might adversely affect his future employment
opportunities. See Jones v. Snead, 431 F.2d 1115, 1116 (8th Cir. 1970) (Since
collateral effects may flow from the penalty, the expiration of the semester
suspensions does not moot this controversy."). The speculative possibility of this
assertion is not a basis for retaining jurisdiction over a moot case, especially when
this action is based on an Agreement that no longer applies to Funk, and nothing
remains to be resolved as between the two parties.2 Brazil v. Ark. Dep't of Human
Servs., 892 F.3d 957, 960 (8th Cir. 2018) (holding that to satisfy the case-or-
controversy requirement the party must be under a real and immediate threat of injury
and a conjectural or hypothetical possibility of future harm is insufficient); Hedberg
v. State Farm Mut. Auto. Ins. Co., 350 F.2d 924, 933 (8th Cir. 1965) (addressing
mootness on its own accord and finding that a controversy remained although an
injunction concerning a restrictive agreement had expired because the complaint
embraced a request for damages as well, which flowed directly from the agreement
and remained unresolved).

       There are several potential ways around a mootness conclusion as argued by
Funk, but none are at play here. For example, a controversy may be capable of
repetition but evade review because of its short duration. FEC v. Wis. Right to Life,
Inc., 551 U.S. 449, 462 (2007). We see no apparent reason why a similar future
action could not be fully litigated before the case becomes moot, most particularly if
a similarly situated future party takes advantage of available procedural options.
Iowa Prot. and Advocacy Servs. v. Tanager, Inc., 427 F.3d 541, 544 (8th Cir. 2005).
And, the "evading review" doctrine applies only in exceptional situations not existing
here, that is if there is "a reasonable expectation that the same complaining party will
be subject to the same action again." Wis. Right to Life, 551 U.S. at 462 (quoting


      2
       On this point, we likewise grant FIMCO's pending motion to supplement the
record and take judicial notice of Funk's re-employment with Heartland Ag,
evidenced on his publically available LinkedIn page.

                                          -3-
Spencer v. Kemna, 523 U.S. 1, 17 (1998)). We have no reasonable basis upon which
to expect that Funk will return to his employment at FIMCO and operate under this
particular Agreement yet again. We likewise reject any alleged public policy
concerns that might arise from the facts presented here. This just is not such a case.
Funk argues that if the district court could award injunctive relief as it did here, a
similar determination could be resurrected in instances where a noncompete period
has expired, which Funk claims is a critical, justiciable issue concerning a
fundamental question of federal practice and procedure that must be addressed in
order to avoid unnecessary repetition and likely evasion. We disagree that this case
presents an issue of public interest warranting appellate review on these unique facts.
We are unconvinced that if a controversy of this sort occurred again it would evade
review, as district courts are equipped to address and analyze issues of equitable relief
as were presented in this matter.

      This appeal is dismissed as moot.
                       ______________________________




                                          -4-